Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 4, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                      Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
  153679                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153679
                                                                   COA: 319298
                                                                   Wayne CC: 12-009385-FC
  BRANDON HAROLD CRAWFORD,
          Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the March 15, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 4, 2017
           a0327
                                                                              Clerk